DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/24/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9 and 11-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuda et al. US 2020/0185541.
Re claim 1, Yuda teaches a Schottky barrier diode (fig2) comprising: 
a semiconductor substrate made of gallium oxide (1, fig2, [59]); 

an anode electrode (4, fig2, [59]) brought into Schottky contact with the drift layer ([59]); and 
a cathode electrode (3, fig2, [59]) brought into ohmic contact with the semiconductor substrate ([59]), wherein the drift layer has an outer peripheral trench (wide trench 10, fig8, [103]) that surrounds the anode electrode in a plan view (fig1 and 2), and wherein the outer peripheral trench is filled with a semiconductor material having a conductivity type (p-type, 5, fig2, [60]) opposite to that of the drift layer (n-type 2, fig8, [59]).
Re claim 2, Yuda teaches the Schottky barrier diode as claimed in claim 1, wherein the drift layer (2, fig8, [59]) further has a plurality of center trenches (five center trench filled with 5 under 4, fig2, [60]) formed at a position overlapping the anode electrode in a plan view (fig2).
Re claim 3, Yuda teaches the Schottky barrier diode as claimed in claim 2, wherein an inner wall of each of the plurality of center trenches is covered with an insulating film (7, fig2, [62]).
Re claim 4, Yuda teaches the Schottky barrier diode as claimed in claim 2, further comprising an insulating layer formed on the drift layer and having an opening through which a part of the drift layer is exposed (7, fig9, [62]), wherein the anode electrode (4, fig2, [59]) is formed so as to be brought into Schottky contact ([59]) with the drift layer through the opening and located on the insulating layer positioned at a periphery of the opening (fig2).
Re claim 5, Yuda teaches the Schottky barrier diode as claimed in claim 2, wherein a width of the outer peripheral trench (trench filled with 5 in contact with both 4 and 6, fig2) is larger than a width of the center trench (trench filled with 5 in contact with 4 and not in contact with 6, fig2, [60]).
Re claim 7, Yuda teaches the Schottky barrier diode as claimed in claim 1, wherein the semiconductor material having an opposite conductivity type is an oxide semiconductor (p-type 5 as copper oxide, fig2, [71]).
Re claim 8, Yuda teaches the Schottky barrier diode as claimed in claim 3, further comprising an insulating layer (7, fig2, [62]) formed on the drift layer and having an opening through which a part of the drift layer (2, fig2, [59]) is exposed, wherein the anode electrode is formed so as to be brought into Schottky contact with the drift layer through the opening and located on the insulating layer positioned at a periphery of the opening ([59]).
Re claim 9, Yuda teaches the Schottky barrier diode as claimed in claim 3, wherein a width of the outer peripheral trench (trench filled with 5 in contact with both 4 and 6, fig2) is larger than a width of the center trench (five center trench filled with 5 under 4, fig2, [60]).
Re claim 11, Yuda teaches the Schottky barrier diode as claimed in claim 2, wherein the semiconductor material having an opposite conductivity type is an oxide semiconductor (p-type 5 as copper oxide, fig2, [71]).
Re claim 12, Yuda teaches the Schottky barrier diode as claimed in claim 3, wherein the semiconductor material having an opposite conductivity type is an oxide semiconductor (p-type 5 as copper oxide, fig2, [71]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuda et al. US 2020/0185541 in view of Boettcher et al. US 2015/0333133.

Re claim 6, Yuda is silent regarding the Schottky barrier diode as claimed in claim 2, wherein a mesa width between the outer peripheral trench and center trench positioned closest to the outer peripheral trench is smaller than a mesa width between the plurality of center trenches.
Boettcher a mesa width (24, fig2a, [71]) between the outer peripheral trench and center trench positioned closest to the outer peripheral trench is smaller than a mesa width (17, fig2a, [58]) between the plurality of center trenches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yuda and Boettcher to adjust the layout of trenches in the peripheral region to ensure the symmetry of the electrical field and prevent premature reverse bias breakdown (Boettcher, [69]).
Re claim 10, Yuda is silent regarding the Schottky barrier diode as claimed in claim 3, wherein a mesa width between the outer peripheral trench and center trench positioned closest to the outer peripheral trench is smaller than a mesa width between the plurality of center trenches.
Boettcher a mesa width (24, fig2a, [71]) between the outer peripheral trench and center trench positioned closest to the outer peripheral trench is smaller than a mesa width (17, fig2a, [58]) between the plurality of center trenches.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yuda and Boettcher to adjust the layout of trenches in the peripheral region to ensure the symmetry of the electrical field and prevent premature reverse bias breakdown (Boettcher, [69]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812